DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the new matter issue, applicant argues "[t]he nitrogen content in the low sulfur fuel oil bunker component of claim 1 has been misunderstood by the Office. The corrected reference character numbers in the specification discussed above should aid the clarification of the streams. The nitrogen content from 1300 to 4000 wt ppm indeed finds support in Example 1, wherein the title of Table 3 specifies ‘The residue hydrocracking unit residue quality with SDA treated feed’, thus the parameters given therein characterize said residue. It is not the effluent from the residue hydrocracking unit, but the residue remaining after removal of distillates” [see bottom of page 10 of remarks].
Applicant’s argument is not persuasive because the parameters given therein do not appear to characterize the residue despite the heading provided for Table 3.  First, the Examiner would like to assure applicant that the Office has not misunderstood the low sulfur fuel oil bunker component of claim 1.  As previously noted by the Office, the low sulfur fuel oil bunker component of claim 1 is a cut obtained from the standard separator and fractionation system for separating the effluent from the residue hydrocracking unit described in page 10 of the instant specification; “[r]esidue hydrocracking system is followed by a standard separator and fractionation system (not shown) for separating the effluent and recover distillates via line 45 and to recover a low sulphur fuel oil bunker component via line 46.”  Now, the applicant is directed to page 13 of the instant specification and the Example, which includes Table 3.  The instant specification explicitly states “Example 1[:] Essentially same grade of crude oil, as in comparative example 1 was subjected to atmospheric distillation, the residue of which was fed to vacuum distillation. The vacuum residue thereby obtained was treated according to the present process by solvent deasphalting as feed pretreatment before feeding to the residue hydrocracking unit, again comprising an ebullated bed reactor. The product properties were as follows: [Table 3].”  This example clearly states that the properties of the product of the residue hydrocracking unit are what follows in Table 3, not the residue cut (i.e., low sulphur fuel oil bunker component) from the separator and fractionation system.  Indeed, a separator and fractionation system are not mentioned in Example 1.  Moreover, some of the properties of the product are outside the ranges taught by the instant application  for the low sulphur fuel oil bunker component [see, e.g., bottom of page 6 and top of page 7 of the instant application]; namely, the density at 15o C and the sulfur content.  With respect to the former, the density of 0.915 g cm-3 is outside the recited range of 0.92 to 0.991 g cm-3, while the sulfur content of 0.5 1.2 wt % (i.e., 500-1,200 wt ppm) is outside the range of less than 0.5 wt %.  These physical properties which lie outside the taught ranges imply that the properties are for the hydrocracker product/effluent as indicated in the instant specification by disclosure “The product properties were as follows: [Table 3]” and not the low sulfur fuel oil bunker component cut obtained from the separator and fractionation system downstream thereof.  On page 11 of the remarks, applicant states “Moreover, in Table 3, the product ‘residue hydrocracking unit residue’ refers to the heaviest bottoms product (= residue) from the residue hydrocracking unit, remaining after distillates have been recovered/removed. This is disclosed in the Figures (see Figures 1-3) and throughout the text of the application. Said residue is the product, which was surprisingly found to be suitable for marine fuels and is the subject of the present claims, i.e. "residue = low S bunker component". In other words, the distillates recovered/removed from said unit are not claimed and have other uses.”  Applicant here agrees with the Office that there are other distillate cuts recovered from the residue hydrocracking unit.  However, as previously noted, the assertion that “the product ‘residue hydrocracking unit residue’ refers to the heaviest bottoms product (= residue) from the residue hydrocracking unit, remaining after distillates have been recovered/removed” is contradictory to what is actually stated in Example 1, which never discloses the aforesaid separator and fractionation system.  Moreover, the physical properties of the product, some of which lie outside the ranges taught for the heaviest bottoms product (= residue = low sulfur fuel oil bunker component) imply that the properties are for the product from residue hydrocracking unit and not any particular cut thereof obtained from the separator and fractionation system.
Applicant has argued “[t]he differences between the disclosure of Rubin and the present claims has been emphasized such that the presently claimed process is surprisingly able to deal with higher amounts of nitrogen than Rubin. For example, in the declaration at point 10 on page 2, the inventor explicitly stated: "[c]laims 1, 7, and 12 recite that the component has a nitrogen content of from 1300 to 4000 wt ppm. It is my opinion that a person having ordinary skill in the art would not have expected that the process of Rubin-Pitel could operate using a nitrogen content of from 1300 to 4000 wt ppm and achieve the features of the claimed component (e.g., kinematic viscosity, density, and acid number). It is unexpected that the claimed properties could be achieved even though the nitrogen impurity was present in the recited amount" [see last paragraph on page 13 and first paragraph on page 14 of remarks].
Applicant is reminded that only claims 7-11 & 22-24 are directed to a process.  Consequently, the preceding statement has nothing to do with the claims directed to the low sulfur fuel oil bunker component or the system for upgrading vacuum residue.  As noted in the non-final Office action dated July 6, 2021, the above statement applies to Rubin-Pitel et al singularly and not modified Rubin-Pitel et al.  Therefore, applicant is directed to page 5 therein since applicant has not provided any further arguments in response to the Examiner’s discussion contained in said Office action.  
Applicant has argued “the Office has incorrectly combined embodiments from the cited references that are not disclosed, taught or suggested to be combined within the references themselves. The Office has used impermissible hindsight in combining the disclosures. The Office has not provided basis for why a person having ordinary skill in the art would have been motivated to combine the embodiments, which are not otherwise linked, as suggested by the Office. Absent a disclosure, teaching, suggestion or motivation, the person having ordinary skill in the art would not have combined the references in the manner suggested by the Office. There is no basis or motivation for the combination of the specific embodiments from the cited references” [see 2nd paragraph on page 14 of remarks].
Applicant’s argument is not persuasive because the assertions are obviously false.  Applicant is encouraged to review page 8 of the non-final Office action dated July 6, 2021 beginning with line 3 and continuing to the middle of the page and page 7 of the final Office action dated December 17, 2021, beginning on line 10.  Said basis/motivation will not be reproduced here.
Applicant has argued “[t]he Office has also overlooked the evidentiary support, alleged to be missing on page 13 of the Official Action, in the form of the above-stated Expert Declaration provided by the Inventor of the application, in support of the unexpected results shown in the present application as filed and the numerous deficiencies and differences between claim 1 and the cited art(s). The differences described in the Expert Declaration, in view of the purpose and execution of the processes disclosed in the cited art(s), would not have led the skilled artisan to combine the cited references.  Thus, the balance is incorrectly biased against the Expert's submissions, which have not been duly considered, particularly as the application as filed contains data that demonstrates the unexpected results. The arguments are not based on conjecture. They are instead based on factual evidence collected by the experiments presented in the original application, supported by the original Oath/Declaration by the Inventor, and further supported by the Expert Declaration. Thus, contrary to the Office's allegations, evidentiary support has been provided and it is on file” [see last paragraph on page 14 and first paragraph on page 15 of remarks].
Applicant’s argument is not persuasive because, as the non-final Office action clearly noted, the assertions contained therein apply to Rubin-Pitel et al singularly rather than modified Rubin-Pitel.  Moreover, if there is overlooked evidentiary support, where is it?  Why wouldn’t the applicant direct the Examiner to its exact location?  Since the applicant has not particularly pointed out any particular data or evidence or particularly pointed to any fallacy in the Examiner’s reasoning or position, this argument appears to be spurious and will not be considered further.

/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772